Order filed July 20, 2016




                                             In The

                            Fourteenth Court of Appeals
                                     NO. 14-15-00614-CV
                                          ____________

                         MAXIM CRANE WORKS, L.P., Appellant

                                                V.

                 BERKEL & COMPANY CONTRACTORS, INC., Appellee


                           On Appeal from the 149th District Court
                                  Brazoria County, Texas
                              Trial Court Cause No. 75576-CV

                                           ORDER

       The clerk’s record was filed August 24, 2016. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain Designation of Reporter's Record.

       The Brazoria County District Clerk is directed to file a supplemental clerk’s record on or
before July 29, 2016, containing Designation of Reporter's Record.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                 PER CURIAM